DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “each delay unit comprises n stage inverters in series, wherein n is an odd number greater than 1; for each delay unit, an output end of a former stage inverter is connected with an input end of a latter stage inverter, each stage inverter is connected with a PMOS transistor and an NMOS transistor to control the each stage inverter in an on-state or an off-state, wherein the PMOS transistor and the 2U.S. Patent Application Serial No. 16726917 NMOS transistor connected with an i-th stage inverter are referred to as MPi and MNi, respectively; and a source end of the MNi is connected to GND, a drain end of the MNi is connected to the i-th stage inverter, a gate electrode of the MNi is connected to a signal line VNi, a drain end of the MPi is connected to the i-th stage inverter, a source end of the MPi is connected to a power supply, a gate electrode of the MPi is connected to a signal line VPi, and a substrate end of the MPi is connected to a signal line VPB” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 3-5 and 10-17 are allowed as being dependent on claim 1.
claim 6, in combination with other limitations of the claim, the cited prior art fails to teach “an output frequency of the temperature sensor in P-mode or N-mode is measured to obtain a temperature value; wherein: the P-mode refers to: for the temperature sensor, the NMOS transistors in each delay unit are in on-state, one of the PMOS transistors in each delay unit is in off-state, and the other PMOS transistors in each delay unit are in on-state; and the N-mode refers to: for the temperature sensor, the PMOS transistors in each delay unit are in on-state, and one of the NMOS transistors in each delay unit is in off-state, and the other NMOS transistors in each delay unit are in on-state” structurally and functionally interconnected with other limitations as required by claim 6, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 7-9 are allowed as being dependent on claim 6.
With respect to claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “the temperature sensor is configured to realize conversion from temperature to current based on a relationship between leakage current of MOS transistors and temperature, and further realize conversion from current to frequency based on a ring oscillator structure, so as to realize digital output of temperature measurement” structurally and functionally interconnected with other limitations as required by claim 18, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 19 and 20 are allowed as being dependent on claim 18.
Claims 1 and 3-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANY RICHARDSON/Primary Examiner, Art Unit 2844